Ladd, J.
1 *2792 *278Each party to this record is a single woman. This is inevitable, whatever the character the decree of divorce. If valid, it merely fixes the plaintiff’s status as such a few year’s earlier than otherwise was accomplished by the death of Henry Lawrence. If invalid, setting it aside will not affect her status as an unmarried woman. Andi the court will not, for the mere purpose of satisfying a sentiment, inquire, which is the widow of' the deceased. But, where some property right hinges on the question, the past status of these parties .may.become .the, subject,of judicial investigation. Johnson v. Coleman, 23 Wis. 452; Rawlins v. Rawlins, 18 Fla. 345 ; Bomsta v. Johnson, 38 Minn. 230 (36 N. W. Rep. 341). See Webster v. Webster, 54 Iowa, 155; Barney v. Barney, 14 Iowa, 189. *279Tbe deceased left no property subject to administration, but was: a pensioner under tbe laws of tbe United States, and had established his right to the bounty of the government under sections 4692 and 4693 of the United States Be-vised Statutes, as we understand. Upon'his death, as is conceded, his widow is entitled to a pension commencing from that time. See section 4702, an act of congress approved June 7, 1888. This pension, though a mere bounty of the government, is as certain as the right to property while the particular statute authorizing it stands. The right to it depends upon the status of these parties immediately before the death of Henry Lawrence. Which was then his wife? Ordinarily this inquiry is solely for an appropriate department of the general government. But here is a decree, regular on its face, apparently foreclosing investigation- — an obstruction to the acquirement by plaintiff of property rightly belonging to her. The source of this property can be given little weight in determining whether it furnishes a proper basis for the investigation of her past status. What difference can it make whether this be decided to enable a person to obtain property through the probate court or the commissioner of pensions? None save that in the one case the title thereto is settled, and in the other the right to its immediate acquirement. The' case differs from that of Moyer v. Kooniz, 103 Wis. 22 (79 N. W. Rep, 50), in that parties submit to the jurisdiction of the court. As the heirs were not interested in the result, all being adults, they were not necessarily parties. We conclude that the property interest is sufficiently certain to warrant inquiry-into the validity of the decree, and the determination of plaintiff’s'status as a widiow of the deceased.
*2803 *279II. The decree attacked was entered in the "district court of Dallas county July 25, 1893. The ground alleged was desertion in 1855, and service was had by publication. That the plaintiff herein, Henry Lawrence, had lived in *280’that county during the year previous, cannot be questioned. But the statute exacts more. This must appear to have “been in good faith and not for the purpose of obtaining a divorce.” Section 3172, Code. Unless this, preliminary to hearing on the merits, was fully established, the action should have been dismissed. Section 3173, Code. The record has convinced us that residence was for the sole purpose of obtaining this decree, and not with a view of remaining in the state. He was started in this direction by a prosecution begun by the plaintiff in Jefferson county, Ind., in January, 1892, from which he fled, but appears to have tarried in Chicago long enough to file a petition for a divorce, in which he falsely asserted a residence of two years in Illinois. While in Dallas county he acquired no property, save that essential to following his trade as a painter, and went .under an assumed name until the decree was entered, precisely one year from the month he arrived. Shortly afterwards, in October, he married defendant, with whom, he had lived since 1861, and finally left the state in Harch of the following year for the county of Jefferson, Ind., from whence he came, and there resided until death. And the evidence shows, without dispute, that he deserted plaintiff, rather than she him, as alleged in the petition; that during the period of their cohabitation he was guilty of excessive cruelty, and willfully and without fault on her part, left her penniless, with six small children to care for and maintain. Not until 30 years had passed, and only when- pursued by her whom he had so wronged, did he undertake- to procure a decree by which to shield himself from punishment; and then in a state distant from his residence, on substituted service, and living in the concealment of an assumed name. As he was not a bona fide resident of Iowa at any time, the decree is of no validity. Hinds v. Hinds, 1 Iowa, 36; Whitcomb v. Whitcomb, 46 Iowa, 437; Dunham v. Dunham, 162 Ill. 589 (44 N. E. Rep. 841, 35 L. R. A. 70); Watkins v. *281Watkins, 125 Ind. 163 (25 N. E. Rep. 175, 21 Am. St. Rep. 217). •
III. It is quite immaterial whether defendant at the time of her marriage knew of the relation between plaintiff and deceased. Rush v. Rush, 46 Iowa, 648; Allen v. Maclellan, 12 Pa. St. 328 (51 Am. Dee. 608). — Affirmed.
Deemer, J., dissents.